Filed 3/25/22 P. v. Duke CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                        DIVISION ONE

 THE PEOPLE,                                                      B300430

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. MA057733)

           v.

 JONATHAN DAVEILO DUKE,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, Lisa Mangay Chung, Judge. Remanded
with instructions.
      Rebecca P. Jones, under appointment by the Court
of Appeal; Spolin Law, Aaron Spolin and Caitlin Dukes for
Defendant and Appellant.
      Rob Bonta and Xavier Becerra, Attorneys General, Lance
E. Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Scott A. Taryle, Idan Ivri
and Nancy Lii Ladner, Deputy Attorneys General, for Plaintiff
and Respondent.
       The trial court denied defendant and appellant Jonathan
Daveilo Duke’s petition under Penal Code1 section 1170.95 for
resentencing on his murder conviction. We affirmed the decision,
but after the Legislature enacted Senate Bill No. 775 (2021−2022
Reg. Sess.) (Senate Bill No. 775), which changed the rules of
evidence and the standard of proof for determining resentencing
petitions, the Supreme Court ordered us to vacate our opinion
and reconsider the case in light of the new law. We now reverse
the trial court’s decision and remand for a new hearing.

            FACTS AND PROCEEDINGS BELOW
       In 2013, a jury convicted Duke of first degree murder in
2013 for his role in the killing of Victor Enriquez. Duke’s cohort
Alfred Crowder stabbed Enriquez to death while Duke stood
guard.2
       While Duke’s appeal was pending, the Supreme Court
in People v. Chiu (2014) 59 Cal.4th 155 held that “an aider and
abettor may not be convicted of first degree premeditated murder
under the natural and probable consequences doctrine. Rather,
his or her liability for that crime must be based on direct aiding
and abetting principles.” (Id. at pp. 158–159.) Under Chiu, a
defendant could be convicted of no more than second degree
murder under the natural and probable consequences doctrine.
(Id. at p. 166.) Duke’s jury received instructions allowing it to
convict Duke of first degree murder either as a direct aider and


      1Subsequent unspecified statutory references are to the
Penal Code.
      2We described the facts of the case in detail in our prior
opinion in Duke’s direct appeal. (People v. Duke (Jan. 17, 2017,
B264579) [nonpub. opn.] (Duke I).)




                                2
abettor or under the natural and probable consequences doctrine.
Because we could not be certain which theory the jury relied
on to convict Duke, we reversed his conviction and offered the
prosecution the option either to accept a reduction in Duke’s
conviction to second degree murder, or to retry him for first
degree murder. (Duke I, supra, B264579.) The prosecution chose
the former option, and the court sentenced Duke to 15 years to
life in prison. Duke filed a new appeal to challenge the court’s
calculation of his credit for time served. The trial court corrected
the calculation, and we affirmed. (People v. Duke (May 1, 2018,
B283598) [nonpub. opn.] (Duke II).)
       In 2018, the Legislature enacted Senate Bill No. 1437
(2017–2018 Reg. Sess.) (Senate Bill No. 1437), which abolished
the natural and probable consequences doctrine in cases of
murder and limited the application of the felony murder doctrine.
(See People v. Gentile (2020) 10 Cal.5th 830, 842–843 (Gentile).)
The legislation also enacted section 1170.95, which established
a procedure for vacating murder convictions for defendants
who could no longer be convicted of murder because of the
changes in the law and resentencing those who were so convicted.
(Stats. 2018, ch. 1015, § 4, pp. 6675–6677.)
       Duke filed a petition for resentencing under section 1170.95
on January 2, 2019. The trial court appointed counsel to
represent Duke, obtained briefing from both sides, and found that
Duke had made a prima facie case that he was entitled to relief.
After a final eligibility hearing (see § 1170.95, subd. (d)(3)), the
court denied the petition, finding “beyond a reasonable doubt that
there was sufficient evidence presented to show” that Duke acted
with the intent to kill in assisting Crowder in the murder.




                                 3
       Duke again appealed, contending that the court applied the
wrong standard in denying his petition. We affirmed, concluding
that the trial court should deny a defendant’s petition if there
was substantial evidence that he was guilty of murder under
a still-valid theory. (People v. Duke (Sep. 28, 2020, B300430)
[opn. ordered nonpub. Nov. 23, 2021, S265309] (Duke III).) The
trial court did not use precisely the correct language in rendering
its decision,3 but we held that it applied the correct standard.
(Ibid.)
       In 2021, while Duke’s petition for review was pending
before the Supreme Court, the Legislature enacted Senate Bill
No. 775, which amended the subdivision of section 1170.95
dealing with final eligibility hearings. Previously, the
prosecution bore the burden “to prove, beyond a reasonable
doubt, that the petitioner is ineligible for resentencing.” (Former
§ 1170.95, subd. (d)(3).) Under the new version of the law,
the prosecution must “prove, beyond a reasonable doubt, that
the petitioner is guilty of murder or attempted murder under
California law as amended by” Senate Bill No. 1437. (§ 1170.95,
subd. (d)(3).) In addition, Senate Bill No. 775 created new
restrictions on the evidence admissible in eligibility hearings
under section 1170.95, subdivision (d)(3). The Supreme Court
directed us to vacate our decision and reconsider Duke’s case in
light of this new law.


      3 In particular, the court erred by viewing the case as one
involving felony murder rather than the natural and probable
consequences doctrine. We determined that this error was
harmless, however, because in adjudicating the case, the court
necessarily determined that there was sufficient evidence that
Duke acted with malice in the murder.




                                 4
                         DISCUSSION
       Both sides agree that the trial court, in deciding Duke’s
petition under a substantial evidence standard, failed to
apply the standard of proof required under section 1170.95,
subdivision (d)(3) as amended by Senate Bill No. 775. The
Attorney General contends that we should nevertheless affirm
the denial of the petition as harmless error. We disagree. The
parties also disagree as to the scope of the prosecution’s burden
of proof at the eligibility hearing. The Attorney General argues
that the prosecution must show only that Duke had the requisite
mental state for murder under the new law, but Duke argues
that the prosecution must prove all the elements of murder
beyond a reasonable doubt. We decline to answer this question
on the ground that it is not ripe.

      A.    Background on Senate Bills No. 1437 and
            No. 775
      Prior to the enactment of Senate Bill No. 1437, a defendant
who did not personally kill a victim could be guilty of murder
either as a direct aider and abettor or under the natural and
probable consequences doctrine. A direct aider and abettor
intends to assist the killer in committing murder. A defendant
guilty under the natural and probable consequences intends to
assist the killer in some other target crime. If the killing was
the natural and probable consequence of the target crime, the
defendant could be convicted of murder even if he did not intend
or participate in the killing. (Chiu, supra, 59 Cal.4th at p. 164.)
Senate Bill No. 1437 amended section 188 to provide that, in
order to be guilty of murder, a principal must “act with malice
aforethought,” and that “[m]alice shall not be imputed to a person
based solely on his or her participation in a crime.” (Stats. 2018,




                                5
ch. 1015, § 2, p. 6675; In re R.G. (2019) 35 Cal.App.5th 141, 144.)
In this way, the law eliminated the natural and probable
consequences doctrine in cases of murder. (Gentile, supra, 10
Cal.5th at pp. 842−843.)
       Senate Bill No. 775 does not change this aspect of the
law, nor does it change the basic procedure by which a defendant
who was convicted of murder under the natural and probable
consequences doctrine may seek resentencing. A defendant
must file a petition for resentencing stating, among other
requirements, that he “could not presently be convicted of
murder . . . because of ” the recent changes to the law. (§ 1170.95,
subd. (a)(3).) The trial court must determine whether the
defendant has made a prima facie case for relief, and if so, must
issue an order to show cause. (§ 1170.95, subd. (c).)
       At this point, the trial court must hold a final hearing to
determine whether the defendant is entitled to resentencing.
(§ 1170.95, subd. (d)(3).) Senate Bill No. 775 amends both
the evidentiary rules and the standard of proof at this hearing.
Under subdivision (d)(3) as amended, “[t]he admission of evidence
in the hearing shall be governed by the Evidence Code, except
that the court may consider evidence previously admitted at
any prior hearing or trial that is admissible under current law,
including witness testimony, stipulated evidence, and matters
judicially noticed. The court may also consider the procedural
history of the case recited in any prior appellate opinion.”
The previous version of the subdivision included none of these
requirements. Furthermore, and most germane to this case,
under the new version of the statute, “the burden of proof shall be
on the prosecution to prove, beyond a reasonable doubt, that the
petitioner is guilty of murder or attempted murder” as that crime




                                 6
is defined under Senate Bill No. 1437. (§ 1170.95, subd. (d)(3).)
Previously, the prosecution was required to prove only “that
the petitioner is ineligible for resentencing.” (Former § 1170.95,
subd. (d)(3).)
       The trial court denied Duke’s petition for resentencing
on the ground that there was substantial evidence that he
acted with the intent to kill. We affirmed the decision because,
as we interpreted the former version of section 1170.95,
subdivision (d)(3), this was sufficient to support denying
a petition. (Duke III, supra, B300430 [opn. ordered nonpub.
Nov. 23, 2021, S265309].) Under the new version of
section 1170.95 as amended by Senate Bill No. 775, that is not
the case: “[T]he plain text of the statute requires the trial judge
to sit as a fact finder, not as a quasi-appellate court.” (People v.
Clements (2022) 75 Cal.App.5th 276, 295 (Clements).)

      B.    Harmless Error
      The Attorney General concedes that the trial court failed to
act as an independent factfinder in denying Duke’s petition, but
argues that this error was harmless.4 We do not disagree with
the Attorney General’s assessment that there is strong evidence
that Duke was a direct aider and abettor, and thus that he


      4The Attorney General also contends that Senate Bill
No. 775 does not apply retroactively under the doctrine of In re
Estrada (1965) 63 Cal.2d 740. We need not decide this question
because, even assuming the Attorney General is correct, nothing
would prevent Duke from filing a new petition for resentencing
under the amended law. It is in the interest of judicial economy
to remand the case for a new hearing under section 1170.95,
subdivision (d)(3), rather than to require all parties to restart
the process with a new petition.




                                  7
remains guilty of murder and is ineligible for resentencing.
But in our previous opinion in Duke I, we held that “we cannot
conclude beyond a reasonable doubt that a rational jury would
have found Duke guilty on a theory of direct liability.” (Duke I,
supra, B264579.) No subsequent court has found beyond a
reasonable doubt that Duke is guilty of murder under a still-valid
theory. In light of these circumstances, we do not see how we
could avoid concluding that the denial of the petition prejudiced
him under any standard of review.

      C.    Scope of Proceedings on Remand
       The parties disagree about the scope of the proceedings
upon remand. The Attorney General argues that an eligibility
hearing under section 1170.95, subdivision (d)(3) is not a new
trial, and that the prosecution’s sole burden is to prove that the
defendant’s mental state was sufficient to meet the definition
of murder as amended by Senate Bill No. 1437. In other words,
according to the Attorney General, the prosecution must prove
that Duke acted with malice as a direct aider and abettor, and
need not prove beyond a reasonable doubt other issues that
might have been contested at the original trial, such as questions
of identity or causation. Duke disagrees and argues that
section 1170.95, subdivision (d)(3), which places the burden
on “the prosecution to prove, beyond a reasonable doubt, that
the petitioner is guilty of murder or attempted murder under
California law,” requires the prosecution to prove all elements
of murder.
       We decline to answer this question because the controversy
is not ripe. We agree that, “in a section 1170.95 petition, the
trial judge isn’t charged with holding a whole new trial on all the
elements of murder. Instead, the parties will focus on evidence




                                 8
made relevant by the amendments to the substantive definition
of murder.” (Clements, supra, 75 Cal.App.5th at p. 298.)
Furthermore, we recognize that the jury, in convicting Duke,
necessarily found all the elements of murder true beyond a
reasonable doubt, and that Senate Bills No. 1437 and No. 775
change nothing about the definition of murder apart from the
application of the felony-murder and natural and probable
consequences doctrines. Nonetheless, to attempt to decide these
issues raised by the parties now, in the absence of a specific
dispute regarding their application, would be premature.




                               9
                        DISPOSITION
      The trial court’s order denying the petition is reversed.
On remand, the court shall hold a new eligibility hearing under
section 1170.95, subdivision (d)(3).
      NOT TO BE PUBLISHED.




                                    ROTHSCHILD, P. J.
We concur:




                 CHANEY, J.




                 CRANDALL, J.*




     * Judge of the San Luis Obispo Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               10